     Case 2:21-cv-16687-ES-JSA Document 1 Filed 09/09/21 Page 1 of 3 PageID: 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
________________________________________

ROSA M. WILLIAMS-HOPKINS                               Case No.: 21-cv-11827
on behalf of herself and all others similarly
situated

                     Plaintiff,

v.

CREDIT CONTROL, LLC
JOHN DOES 1-10

                  Defendants.
________________________________________

                                  NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Credit Control, LLC

(“Credit Control”) hereby removes this action from the Superior Court of New Jersey

Law Division: Essex County. As grounds for removal, Credit Control states as follows:

        1.    On August 3, 2021, Plaintiff filed a lawsuit captioned Rosa M. Williams-

Hopkins, on behalf of herself and those similarly situated, v. Credit Control, LLC; and

John Does 1 to 10., Case No. ESX-L-6001-21 in the Superior Court of New Jersey Law

Division: Essex County (the “State Court Action”).

        2.    Credit Control was served a copy of the Petition and Summons on

August 11, 2021. As is required by 28 U.S.C. § 1446(b), this Notice of Removal is filed

within 30 days of service on Credit Control of the “Notice and Summons” and

Plaintiff’s initial pleading.

        3.    In accordance with 28 U.S.C. § 1446(a), copies of the Petition, all process,

pleadings, and orders in the State court action are attached hereto at Exhibit A.
  Case 2:21-cv-16687-ES-JSA Document 1 Filed 09/09/21 Page 2 of 3 PageID: 2



       4.    Any civil action filed in a State court over which the federal district

courts would have original jurisdiction may be removed. 28 U.S.C. § 1441(a).

       5.    The above-captioned case is removable because this Court has original

subject matter jurisdiction on federal question grounds pursuant to 28 U.S.C. § 1331.

       6.    As is stated in Plaintiff’s Petition, this case arises under federal law—

more particularly under the Fair Debt Collections Practices Act, 15 U.S.C. § 1692 et.

seq.

       7.    Accordingly, this case can be properly removed to this Court pursuant

to 28 U.S.C. § 1331 because federal question jurisdiction exists.

       8.    Under the provisions of 28 U.S.C. § 1441(a), the United States District

Court for the District of New Jersey is the federal court for the district and division

embracing the place where the State court action is pending (i.e., Essex County, State

of New Jersey).

       9.    Credit Control has complied with all applicable requirements of 28

U.S.C. § 1446 for removing this action, including giving written notice of the filing of

this Notice of Removal to Plaintiff and filing a copy of the Notice of Removal with the

clerk of the Superior County of New Jersey Law Division: Essex County, at or about

the same time as this filing.

       10.   Plaintiff requested a jury trial in the State Court Action.

       WHEREFORE, Defendant Credit Control, LLC, gives notice that this action is

hereby removed from the Superior County of New Jersey Law Division: Essex

County, to the United States District Court for the District of New Jersey.



                                           2
  Case 2:21-cv-16687-ES-JSA Document 1 Filed 09/09/21 Page 3 of 3 PageID: 3



Dated:     September 9, 2021

                               Respectfully submitted,

                               LIPPES MATHIAS WEXLER FRIEDMAN LLP

                               /s Sean M. O’Brien
                               Sean M. O'Brien, Esq.
                               New Jersey Bar #093702013
                               50 Fountain Plaza, Suite 1700
                               Buffalo, NY 14202
                               P: 716-853-5100
                               F: 716-853-5199
                               E: sobrien@lippes.com
                               Attorneys for Defendant Credit Control, LLC




                                       3
